EXAMINER AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Please amend Claim 9 as follows:

	The touch panel according to claim 6,
	wherein a spacer is over the third conductive layer and below the second conductive layer [[, and]].

To clarify, the “, and” aspect has been removed and replaced with a period and as such, the claim should read, in its final form:

The touch panel according to claim 6,
	wherein a spacer is over the third conductive layer and below the second conductive layer.


REASONS FOR ALLOWANCE


3.	Claims 2-9 allowed.



4.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 2, Jeong do not teach of the claimed limitations as whole, particularly the layering of the conductive layers (first through sixth):

“wherein the first conductive layer has a mesh shape comprising a plurality of openings, wherein the sixth conductive layer has a mesh shape comprising a plurality of openings”

In conjunction with this limitation:

“wherein the fourth conductive layer comprises a portion overlapping with a region surrounded by the first conductive layer and the sixth conductive layer”.

To clarify, Jeong, etc, do not teach of the first conductive layer with the mesh and openings properties as well as surrounding a region that is overlapped by the fourth conductive layer.

Please note Claim 6 recites similar limitations and as is found allowable for similar reasons. 

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail.

Conclusions
5.	Any comments considered necessary by applicant must be submitted no later the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621